Citation Nr: 0706545	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  02-13 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death

2.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C.A., Chapter 35.

(Consideration of the appellant's claim of entitlement to 
service connection for the cause of the veteran's death will 
be the subject of a separate Board of Veterans Appeals 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty for training from June to 
December 1960 and on active duty from April 1962 to September 
1970.  The appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The appellant now resides within the 
jurisdiction of the Togus, Maine RO.


FINDINGS OF FACT

1.  In a November 27, 2006 decision, the Board denied 
entitlement to service connection for the cause of the 
veteran's death, and determined that in view of the denial of 
the appellant's claim for service connection for the cause of 
the veteran's death, there was no basis upon which to grant 
eligibility for Chapter 35 benefits.

2.  At the time of the Board's November 27, 2006 decision, 
the RO, by a February 2000 rating action, had established 
eligibility for Chapter 35 benefits from September 3, 1999.  

3.  The Board's November 27, 2006 decision denied the 
appellant due process.


CONCLUSION OF LAW

The Board's November 27, 2006 decision is vacated.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.904(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appellate decision may be vacated by the Board at any time 
upon request of an appellant or his or her representative, or 
on the Board's own motion, on the grounds of a denial of due 
process. 38 C.F.R. § 20.904(a) (2006).

In a decision, issued on November 27, 2006, the Board 
determined that in view of the denial of service connection 
for the cause of the veteran's death, there was no basis upon 
which to grant eligibility for Dependents' Educational 
Assistance under 38 U.S.C.A., § Chapter 35.  At the time of 
the Board's November 27, 2006 decision, the RO had 
established eligibility for Chapter 35 benefits from 
September 3, 1999 (see February 2000 rating action), and that 
issue was not on appeal before the Board.  Thus, the November 
27, 2006 Board decision denied the appellant due process and 
is hereby vacated.


ORDER

The Board's November 27, 2006 decision that denied service 
connection for the cause of the veteran's death and 
entitlement to Dependent's Educational Assistance under 
38 U.S.C.A. Chapter 35 is VACATED.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


